Citation Nr: 0819781	
Decision Date: 06/17/08    Archive Date: 06/25/08

DOCKET NO.  07-31 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial rating greater than 20 percent from 
May 2, 2006. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1939 to September 1958.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri that granted the veteran's claim for service 
connection for bilateral hearing loss assigning an initial 
rating of 80 percent prior to May 2, 2006 and a rating of 20 
percent from May 2, 2006.  The veteran only appealed for an 
initial rating higher than 20 percent as of May 2, 2006; 
therefore, the issue is properly recharacterized above.  See 
April 2008 informal hearing presentation (noting that ". . 
.the assignment of an 80 percent rating represented a total 
grant of the benefit sought on appeal.")

According to the evidence on file, a Motion To Advance On The 
Docket (AOD) was granted by the Board, due to good or 
sufficient cause shown, in accordance with the provisions of 
38 U.S.C.A. § 7107 (West 2002 and Supp. 2008) and 38 C.F.R. § 
20.900(c) (2008).


FINDINGS OF FACT

1.  From May 2, 2006, the veteran has hearing loss in both 
ears with a Numeric Designation of IV for his right ear and 
VIII as per Table VI of the VA schedule of ratings.

2.  The veteran's hearing loss does not present an 
exceptional pattern of hearing impairment.




CONCLUSION OF LAW

A rating greater than 20 percent from May 2, 2006 for 
bilateral hearing loss is not warranted. 38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 4.85, 
Diagnostic Code 6100, 4.86 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf. See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence). The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim. The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein. See Timberlake v. Gober, 
14 Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

The notice requirements were met in this case by letters sent 
to the veteran in September 2004 and March 2006. 

The Court has held that "the statutory scheme contemplates 
that once a decision awarding service connection, a 
disability rating, and an effective date has been made, § 
5103(a) notice has served its purpose, and its application is 
no longer required because the claim has already been 
substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 
(2006).  In this case, the veteran's claim was granted, a 
disability rating and effective date assigned, in a May 2006 
decision of the RO.  VA's duty to notify under 38 U.S.C.A. § 
5103(a) is discharged.  See Sutton v. Nicholson, 20 Vet. App. 
419 (2006).  Accordingly, the Board concludes that any error 
in failing to provide adequate pre-adjudicative notice under 
38 U.S.C.A. § 5103(a) was harmless.  

The veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, and has in fact provided additional 
arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005). 

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

The RO provided the veteran appropriate VA examinations in 
2006 and 2007.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
veteran's hearing loss since he was last examined.  The 
veteran has not reported receiving any recent treatment 
specifically for this condition, and there are no records 
suggesting an increase in disability has occurred as compared 
to the prior VA examination findings.  The duty to assist 
does not require that a claim be remanded solely because of 
the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The VA 
examination reports are thorough and supported by treatment 
records.  There is no rule as to how current an examination 
must be, and the Board concludes the examinations in this 
case are adequate upon which to base a decision.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim.  



Initial Rating

The veteran alleges that his hearing loss is profound at all 
frequencies and his 80 percent rating should not have been 
decreased from May 2, 2006.  Specifically, the veteran's 
hearing loss was rated in stages.  The RO found the medical 
evidence to be inconsistent from 2001 to 2007.  Most recent 
medical evidence, from May 2006 and forward, indicated the 
veteran's hearing loss warranted a 20 percent rating and no 
more.  The veteran argues more recent testing was flawed and 
private examinations should have been given more weight.

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations shown with the 
criteria in the VA's Schedule for Rating Disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Evaluations for 
defective hearing are based upon organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, along with the average hearing 
threshold level as measured by pure tone audiometric tests in 
the frequencies of 1000, 2000, 3000 and 4000 cycles per 
second.  38 C.F.R. § 4.85.  To evaluate the degree of 
disability for service-connected bilateral hearing loss, the 
rating schedule establishes eleven (11) auditory acuity 
levels, designated from level I for essentially normal 
acuity, through level XI for profound deafness.  Id.  Where 
there is an exceptional pattern of hearing impairment, a 
rating based on pure tone thresholds alone may be assigned.  
38 C.F.R. § 4.86(b).

Ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Where the issue involves the assignment of an initial rating 
for a disability following the initial award of service 
connection for that disability, the entire history of the 
disability must be considered and, if appropriate, staged 
ratings may be applied.  Fenderson v. West, 12 Vet. App. 119 
(1999). 

It is noteworthy at the outset that hearing loss disability 
is rated based on audiometry specified by regulation. 

Here, from May 2006, the veteran underwent two VA 
examinations, one in May 2006, and again in December 2007.  
The veteran was also afforded a VA examination in January 
2005.  In support of his claim, the veteran submitted 
numerous private audiological examinations from 2001 to 2006.  
These examinations, regrettably, do not meet regulatory 
specifications and, therefore, may not be considered in 
regard to rating the disability.   

Specifically, the private examinations, in testing the 
veteran's speech recognizability, used the W-22 word list 
from the Central Institute for the Deaf (CID).  In contrast, 
38 C.F.R. § 4.85 specifically requires examinations used for 
VA purposes to have a controlled speech discrimination test 
using the Maryland CNC word list and audiometry test. The 
word list requirement in the regulation is very specific and 
differs from other word lists used to test hearing 
impairment, to include the CID W-22 list. 

Additionally, the private audiogram results are in chart 
form, rather than numerical lists. The Board is prohibited 
from interpreting audiogram charts and, therefore, in the 
absence of numerical data is unable to consider the results 
of the private examinations. See Kelly v. Brown, 7 Vet. App. 
471 (1995) (holding that neither the Board nor the RO may 
interpret graphical representations of audiometric data).

The Board concludes, however, that the VA examinations, which 
do comply with regulatory specifications, are adequate to 
measure the current severity of the veteran's condition. This 
is explained more thoroughly below.

In January 2005, the veteran underwent his initial VA 
audiologic examination. The results of clinical testing are 
as follows, with puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
75
95
100
95
LEFT
80
90
110
110
110

Speech audiometry revealed speech recognition ability on the 
Maryland CNC word list of 80 percent in the right ear and 72 
percent in the left ear. The average of the puretones between 
1000-4000 Hz was 91 for the right ear and 105 for the left.  
Under Table VI in 38 C.F.R. § 4.85, the veteran received a 
numeric designation of V and VII in the right and left ear 
respectively.  The point where V and VII intersect on the 
Table VII reveal the disability level for the veteran's 
hearing loss, which in this case would be 30 percent.  The 
RO, however, assigned the veteran an initial rating of 80 
percent due to the veteran's exceptional pattern of hearing 
impairment.  That is, under 38 C.F.R. § 4.86, the veteran's 
results constitute exceptional patterns of hearing impairment 
because the puretone threshold at 1000, 2000, 3000 and 4000 
Hertz is 55 decibels or more in each ear.  Using Table VIA, 
which is more advantageous than Table VI, the veteran 
received a numeric designation of IX and XI in the right and 
left ear respectively.  The point where IX and XI intersected 
on Table VII then revealed the disability level for the 
veteran's hearing loss, which is 80 percent.

Subsequent VA examinations, in May 2006 and December 2007, 
indicated very different results from the January 2005 
examination.  Specifically, in May 2006, clinical testing 
revealed results as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
70
80
80
LEFT
40
40
85
100
105

Speech audiometry revealed speech recognition ability on the 
Maryland CNC word list of 82 percent in the right ear and 60 
percent in the left ear. The average of the puretones between 
1000-4000 Hz was 69 for the right ear and 83 for the left. 
Using Table VI in 38 C.F.R. § 4.85, the veteran received 
numeric designations of IV and VIII for the right and left 
ear respectively, which corresponds to a 20 percent 
disability rating under Table VII.  The most significant 
change in the test results is it no longer indicated 
exceptional patterns of hearing impairment as defined under 
38 C.F.R. § 4.86.  That is, the profound hearing loss of 55 
decibels or more occurs firstly at the 2000 Hertz level and 
not at 1000 Hertz as required under the regulations.  While 
the alternate VIA table may be more advantageous, it is 
inapplicable given the test results. 

Similarly, in December 2007, the testing results were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
75
85
80
LEFT
35
45
85
105
105

Speech audiometry revealed speech recognition ability on the 
Maryland CNC word list of 80 percent in the right ear and 62 
percent in the left ear. The average of the puretones between 
1000-4000 Hz was 70 for the right ear and 85 for the left. 
Using Table VI in 38 C.F.R. § 4.85, the veteran received 
numeric designations of IV and VIII for the right and left 
ear respectively, which corresponds to a 20 percent 
disability rating under Table VII.  Again, the alternative 
Table VIA is inapplicable here because the veteran's puretone 
thresholds do not indicate exceptional patterns of hearing 
impairment as defined under 38 C.F.R. § 4.86.

Regarding the inconsistencies in test results, the December 
2007 examiner opined as follows:

There are variable results in the file, ranging from 
mild to severe sloping high frequency hearing loss to 
bilateral severe to profound hearing loss.  [The 
veteran] has communicated with me today without 
amplification, at a normal conversational speech level.  
This would not be possible if he had a bilateral severe 
to profound hearing loss. 

The examiner's opinion is compelling.  It is based on 
clinical tests and an entire review of the claims file, to 
include both private and VA examinations throughout time.  
Also significant, although the private examinations are not 
applicable in regard to rating the veteran's hearing loss, it 
is noteworthy that almost all of the private audiograms 
submitted indicated profound hearing loss at frequencies 
higher than 1000 Hertz.  Only one audiogram submitted, from 
August 2006, indicates profound hearing loss at 1000 Hertz.  
As explained above, however, these results cannot be 
considered here for rating purposes. 

The Board also finds noteworthy that a July 2005 private 
audiologist indicated the veteran's initial thresholds were 
inconsistent.  Ultimately, the July 2005 private audiologist 
diagnosed the veteran with high frequency sensorineural 
hearing loss, with profound hearing loss occurring at 
frequencies higher than 1000 Hertz.

As was indicated above, rating hearing loss disability 
involves the mechanical application of rating criteria to the 
results of specified audiometric studies.  Here, it appears 
the RO gave the veteran the benefit of the doubt and allowed 
for the higher rating prior to May 2, 2006 based on the 
January 2005 VA examination.  The rating was awarded in spite 
of private audiological examinations indicative of profound 
hearing loss at high frequencies only.  The May 2006 VA 
examination results warranted the decreased rating, and the 
subsequent December 2007 examination confirmed the May 2006 
findings and further explained the discrepancy from the past 
examination.  The preponderance of all the competent and 
probative evidence here indicates the veteran's hearing loss 
from May 2, 2006 warrants a 20 percent rating, but no higher.  


ORDER

Entitlement to an initial rating greater than 20 percent from 
May 2, 2006 is denied. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


